FILE COPY




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                          October 5, 2021

                                       No. 04-21-00419-CV

                                         STATE of Texas,
                                            Appellant

                                                 v.

SAN ANTONIO INDEPENDENT SCHOOL DISTRICT and Pedro Martinez, in his Official
                            Capacity,
                           Appellees

                     From the 45th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2021-CI-19115
                          Honorable Mary Lou Alvarez, Judge Presiding


                                          ORDER
Sitting:         Rebeca C. Martinez, Chief Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

           Appellant’s Emergency Motion for Temporary Order is DENIED.


           It is so ORDERED October 5, 2021.

                                                                    PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT